Case 1:18-cv-00248-HG-RT Document 15 Filed 01/18/19 Page 1 of 2

WEINBERG, ROGER & ROSENFELD

ASHLEY K. IKEDA 2955-0

JERRY P.S. CHANG 6671-0

Central Pacific Plaza

220 South King Street, Suite 901

Honolulu, Hawaii 96813

Telephone No.: (808) 528-8880

Facsimile No.: (808) 528-8881

e-mail: aikeda@unioncounsel.net
JChang@unioncounsel.net

 

Attorneys for Plaintiffs TRUSTEES OF THE
HAWAII LABORERS’ TRUST FUNDS

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII
TRUSTEES OF THE HAWAII

LABORERS’ TRUST FUNDS, et
al.,

PagelD #: 72

CIVIL NO. 18-00248-HG-RT

WITHDRAWAL OF EX PARTE

MOTION FOR ISSUANCE OF

Plaintiffs,

GARNISHEE SUMMONS

AFTER JUDGMENT [DOC.

vs. NO. 11]
R & D TECHNOLOGIES INC., a
Hawaii corporation, Time: 9:30 a.m.

Defendant,
and

AMERICAN SAVINGS BANK;
HAMASAKI CONSTRUCTION
LLC; KIEWIT BUILDING GROUP
INC., NORDIC PCL
CONSTRUCTION, INC., and

)
)
)
)
)
)
)
)
) Mag. Judge: Rom A. Trader
)
)
)
)
)
)
)
)
)

Hearing Date: Feb. 6, 2019
Case 1:18-cv-00248-HG-RT Document 15 Filed 01/18/19 Page 2of2 PagelD#: 73

PIONEER CONTRACTING
COMPANY, LTD.,

Garnishees.

)
)
)
)
)

 

WITHDRAWAL OF EX PARTE MOTION FOR ISSUANCE OF
GARNISHEE SUMMONS AFTER JUDGMENT [DOC. NO. 11]

Plaintiffs, Trustees of the Hawaii Laborers’ Trust Funds, by
and through their attorneys, WEINBERG, ROGER & ROSENFELD,
hereby withdraw their Ex Parte Motion for Issuance of Garnishee
Summons After Judgment [Doc. No. 11] (AMERICAN SAVINGS
BANK; HAMASAKT CONSTRUCTION LLC; KIEWIT BUILDING
GROUP INC., NORDIC PCL CONSTRUCTION, INC., and PIONEER
CONTRACTING COMPANY, LTD.), filed on January 3, 2019, and
scheduled for return hearing on its Garnishee Summons on
February 6, 2019 at 9:30 a.m. before the Honorable Magistrate
Judge Rom A. Trader.

DATED: Honolulu, Hawaii, anucrs io , 2019.

ee

By. u
ASHLEY K. IKEDA
JERRY P.S. CHANG
Attorneys for Plaintiffs

TRUSTEES OF THE HAWAII
LABORERS’ TRUST FUNDS

, ROGER & ROSENFELD

 
 

130246\1006494 9
